Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 1 of 23 PageID 519




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA,
                                     TAMPA DIVISION


    ELIZABETH CARDONA, ET AL.,
                                                        Case No. 8:18-cv-02838-SCB-JSS
                                   Plaintiffs,

                  v.

    VIVINT SOLAR, INC., ET AL.,

                                   Defendants.

     DEFENDANTS VIVINT SOLAR, INC. AND VIVINT SOLAR DEVELOPER, LLC’S
                    MOTION FOR SUMMARY JUDGMENT
                 AND SUPPORTING MEMORANDUM OF LAW

         Defendants, Vivint Solar, Inc. and Vivint Solar Developer, LLC (collectively “Vivint

Defendants”), by and through the undersigned counsel and pursuant to Fed. R. Civ. P. 56, move

for summary judgment in their favor on all claims asserted in the Complaint (DE 1) of Plaintiffs

Elizabeth Cardona (“Cardona”) and Jerard Brown (“Brown”).

                                   PRELIMINARY STATEMENT

         This case is nothing but smoke and mirrors. Plaintiffs’ counsel did not bring this case to

redress their clients’ alleged injuries stemming from a single credit inquiry for each. Instead, this

case is about attorneys’ fees. Plaintiffs’ counsel has filed multiple other identical lawsuits like this

one against Defendant Vivint Solar Developer, LLC (“Vivint Solar”) based on the same allegations

as those raised in this action.1 And, through those lawsuits, counsel claims to have uncovered

“evidence” that will convince a jury that Vivint Solar has engaged in a nationwide practice of



1
  Unsurprisingly, the allegations in the other cases are virtually identical to allegations in the Complaint in
this action, as they were authored by the same counsel. See i.e. Complaint (June 20, 2018) in Rasmussen
v., Vivint Solar Developer, LLC, et al., Pinellas County Circuit Case No. XX-XXXXXXX-CI. (Ex. 1)
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 2 of 23 PageID 520




pulling customers’ credit reports without permission. However, no determination of liability or

judgment has been entered in any of those cases, and this Court has already narrowly tailored the

so-called “pattern and practice” evidence in this case to other similar complaints from Florida

customers made in 2016 or 2017. See Order (DE 34) at 4-5. In reality, Plaintiffs’ counsel filed

this case and the other cases solely to: (1) create the illusion of pattern and practice evidence and

(2) coerce Vivint Solar into paying inflated settlements. This self-serving agenda has foreclosed

Plaintiffs’ counsel from evaluating each of the cases independently.

        As such, in this particular case, Plaintiffs overlook the major distinction from the facts in

other cases that are not before this Court: they allege that their credit reports were obtained without

their permission under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq, (“FCRA”), but

neither of the Vivint Defendants ran Plaintiffs’ credit. Co-Defendant Solar Mosaic, Inc. did.2

In Florida, Vivint Solar offers the sale of solar panels to customers but partners with Solar Mosaic,

a completely separate and unrelated financing company, to offer financing to its customers. While

in other states Vivint Solar offers power purchase agreements or lease products plus solar panel

systems to its customers, in Florida Vivint Solar only offered solar system purchases during the

relevant time.3 This is important because Plaintiffs are attempting to impose liability on Vivint

Solar for credit inquiries it did not make and credit reports it did not use, obtain, or otherwise

benefit from – a prerequisite for liability under the FCRA. Jimenez v. Account Servs., 233 F. Supp.

3d 1359, 1365 (S.D. Fla. 2017). Even if Vivint Solar could somehow be found liable for Solar

Mosaic’s credit pulls – which it cannot under the FRCA – it was Solar Mosaic’s processes that


2
   None of Plaintiffs’ counsel’s other lawsuits pending outside of Florida include Solar Mosaic as a
defendant. This is a key distinction that Plaintiffs fail to appreciate.
3
  With leases and the power purchase agreements, Vivint Solar requires homeowners to qualify with a
certain credit score because it makes an upfront investment with the cost of the solar system. However,
with system purchases, which were offered to Plaintiffs here, there is no reason for Vivint Solar to qualify
homeowners. The decision to provide financing to customers is determined solely by Solar Mosaic.

                                                     2
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 3 of 23 PageID 521




allowed those pulls; not processes of Vivint Solar. Therefore, Plaintiffs’ focus on Vivint Solar’s

processes in this litigation is misplaced, and irrelevant.

       This is not the only flaw in Plaintiffs’ case. As set forth in greater detail below, the

Plaintiffs’ allegations that their credit was pulled without permission is contradicted by the record

evidence. Even if Plaintiffs did not provide consent for the inquiry, Solar Mosaic had a reasonable

belief that they did when the credit was obtained. This reasonable belief is sufficient under the

law. Further, Plaintiffs did not suffer any damages from the credit pulls. The credit inquiries were

retracted after each Plaintiff notified Solar Mosaic, and neither Plaintiff suffered economic harm.

While they assert generic claims of emotional distress and invasion of privacy, those claims rest

entirely on their self-serving testimony – neither of them sought any treatment for their claimed

injuries. Plaintiffs further have no evidence to raise a genuine issue of material fact that would

support their allegation that Vivint Defendants willfully violated the FCRA, they have no basis to

assert declaratory relief claims under Florida law seeking wholly duplicative of relief sought in

their FRCA claims, and they have failed to make any allegation or demonstrate any facts that

would support liability against Vivint, Inc., which is only the parent company of Vivint Solar.

       Accordingly, Plaintiffs cannot show a genuine issue of fact supporting their claims, and

Vivint Defendants are entitled to summary judgment in their favor.

                            STATEMENT OF MATERIAL FACTS

       1.      Cardona is a resident of Orlando in Orange County. DE 1 at ¶3.

       2.      Brown is a resident of Valrico in Hillsborough County. Id. at ¶2.

       3.      Although Plaintiffs brought their claims in a single action, originally filed in

Hillsborough County Circuit Court on October 15, 2018, and removed to this Court by Defendants




                                                  3
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 4 of 23 PageID 522




(Id.), each Plaintiff raises separate claims against each of the three Defendants for alleged FRCA

violations and for declaratory relief under Chapter 86, Florida Statutes.

       4.      Plaintiffs and their claims have no relationship, as they interacted with different

Vivint Solar salespersons who reported to different offices and did not know each other. Depo.

Ricardo Martins (July 23, 2019) at 38:18-20; 65:15-17 (Ex. 2) Depo. Mitchell Coan (July 23,

2019) at 25:5-21; 113:20-24 (Ex. 3).

Plaintiff Elizabeth Cardona’s Claims

       5.      On January 23, 2017, Cardona met with Ricardo Martins, a former Vivint Solar

salesperson, at her home to discuss solar panels, and during this meeting, Solar Mosaic ran

Cardona’s credit to determine if she qualified for financing. Cardona’s Resps. To Defs.’ 1st

Interrogs. (Sept. 5, 2019) (Ex. 4) at Nos. 3-5.

       6.      Cardona claims that she never gave consent for Solar Mosaic to perform a credit

inquiry in a credit application to determine her qualification for financing of solar panels for her

home, and she disputes the validity of a Prospective Customer Consent Form (“PCCF”) bearing

her electronic signature expressly providing consent to have her credit run by Vivint Solar’s

affiliates such as Solar Mosaic. Id.; Cardona PCCF (Ex. 5).

       7.      Cardona filed a complaint with the Better Business Bureau (“BBB”) on January 24,

2017 (Ex. 6), and the credit inquiry was “suppressed” by Solar Mosaic and converted a “soft”

inquiry, which means the inquiry would not impact Cardona’s credit score or would not be visible

to creditors. Depo. Jared Smith (October 15, 2019) (Ex. 7) 34:3-12; 83:6-18.

       8.      Despite filing a BBB Complaint on January 24, 2017 and attesting that she was

satisfied with the resolution offered (see Ex. 6), Cardona filed the instant action on October 15,

2018, more than 21 months after she filed her BBB complaint.



                                                  4
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 5 of 23 PageID 523




       9.      Ricardo Martins testified that he explained to Cardona that her credit would have

to be run to determine if she qualified for financing, and during the sales meeting with her, she

submitted a credit application to Solar Mosaic, which authorized Solar Mosaic to perform a credit

inquiry. Ex. 2 at 25:11-27:9; 29:5-17; 33:1-17; 74:6-78:14.

       10.     Cardona filed an insurance claim for storm damage to her roof and that claim was

paid in August 2016. Ex. 4 at No. 23.

       11.     Cardona was actively pursuing home improvements and financing thereof around

January 23, 2017 – the date she met with Ricardo Martins – and just days after she met with Martins

at her home to discuss solar panels for her roof, Service Finance Company, LLC and Foundation

Finance Company performed hard credit inquiries on Cardona, as reflected by Ex. 8:




       12.     Like Solar Mosaic, Service Finance Company, LLC and Foundation Finance

Company (FNDTN Finance) offer financing for solar panels. See, e.g., https://www.svcfin.com/;

https://www.svcfin.com/.4


4
  This fact is important for two reasons: 1) it belies Cardona’s argument that she had no interest in
buying or financing solar panels and did not know her credit would be run in order to qualify for
financing to purchase solar panels, and 2) to the extent Cardona claims her credit was negatively
impacted by Solar Mosaic’s single credit inquiry, these two other contemporaneous hard inquiries
would have had a similar negative impact on her credit, creating an unresolvable of causation for
any purported damages she could attribute to Solar Mosaic’s single credit inquiry.

                                                 5
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 6 of 23 PageID 524




       13.     On April 6, 2017, G&A Certified Roofing recorded a Notice of Commencement of

home improvements for Cardona’s home in the public records of Orange County. See Ex. 9.

       14.     Cardona’s claim of damages has only been quantified as $10 she purportedly paid

to freeze her credit to each of the three credit bureaus, and she claims damages for her “outrage”

and “fears” but has not sought any treatment for her alleged emotional distress. Ex. 4 at 13.

Plaintiff Jerard Brown’s Claims

       15.     On September 26, 2017, Brown met with Mitchell Coan, a former Vivint Solar

salesperson, at his home to discuss solar panels, and during this meeting, Solar Mosaic ran Brown’s

credit to determine if he qualified for financing. Brown’s Resps. To Defs.’ 1st Interrogs. (Sept. 5,

2019) (Ex. 10) at Nos. 3-5.

       16.     Brown claims that he never gave consent for Solar Mosaic to perform a credit

inquiry for a credit application to determine his qualification for financing of solar panels for his

home, and he disputes the validity of a PCCF bearing his electronic signature expressly providing

consent to have her credit run by Vivint Solar’s affiliates such as Solar Mosaic. Id.; Brown PCCF

(Ex. 11).

       17.     Brown filed a complaint with the BBB on October 15, 2017 (Ex. 12), and the credit

inquiry was “suppressed” by Solar Mosaic and converted a “soft” inquiry, which means the inquiry

would not impact Brown’s credit score or be visible to creditors. Ex. 7 at 34:3-12; 83:6-18.

       18.     Despite filing a BBB Complaint on October 15, 2017 and attesting that he would

be satisfied with the resolution offered (which was provided) (see Ex. 12), Brown filed the instant

action exactly one year after he filed his BBB complaint.

       19.     Mitchell Coan testified that he explained to Brown that his credit would have to be

run to determine if he qualified for financing, that Brown provided his contact information and



                                                 6
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 7 of 23 PageID 525




hand signed the consent form, and during the sales meeting, Brown submitted a credit application

that authorized Solar Mosaic to perform a credit inquiry. Ex. 3 at 130:2-134:23; 144:23-145:3;

160:21-24; Ex. 11.

       20.     Additionally, there was a third witness to the September 26, 2017, sales meeting

with Brown, as Coan was shadowed by a salesperson-in-training, Jacob Thebert, who provided a

written account (Ex. 13) of what he observed shortly after the encounter:




       21.     Additionally, as reflected in the public records, Brown purchased his home a few

months before the sales meeting, on February 14, 2017. Ex. 14.

       22.     Brown has not quantified any actual out-of-pocket damages, and he claims damages

for his “fears” and feeling “violated” but has not sought any treatment for his alleged emotional

distress. Ex. 10 at 12.

Vivint Defendants Did not Pull Credit Reports of Plaintiffs

       23.     It is an undisputed fact in this case that Plaintiffs credit reports were obtained by Solar

Mosaic to make a determination as to whether or not Plaintiffs would qualify for financing through Solar


                                                   7
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 8 of 23 PageID 526




Mosaic, an independent financing company offering financing solutions to consumers who are interested

in purchasing solar panel systems, such as those sold by Vivint Solar. Depo. Briant Quinn Katilus (Oct.

16, 2019) (Ex. 15) at 34:1735:14; 66:8-69:2; Ex. 7 at 15:25-17:8; 19:5-25; 34:13-35:3; 39:21-41:4.

       24.     The Vivint Defendants never used or obtained Plaintiffs’ credit information,

and first saw Plaintiffs’ credit reports after this lawsuit was filed. Vivint Defs’ 2d Supp. Objs.

& Resps. to Pls.’ Interrogs. (Nov. 12, 2019) (Ex. 16) at Nos. 6-7, 9-11.

       25.     Nonetheless, with respect to assisting customers in the submission of credit

applications to Solar Mosaic, Vivint Solar trained its sales representatives on compliance with the

FCRA, including the proper method of completing a credit application and the importance of

having the consumer sign. Ex. 15 at 22:19-23:6; Ethic Standards (Ex. 17).

       26.     Solar Mosaic has had policies and procedures in place to ensure it had a permissible

purpose to access a consumer’s credit, and Solar Mosaic had no reason to believe the credit reports

it obtained for Plaintiffs were not in accordance with its policies and procedures. Ex. 7 at 107:10-

21; 109:4-111:18.

       27.     In obtaining the applications of Plaintiffs consenting to their credit inquiries, Solar

Mosaic was furnished the last four digits of Plaintiffs’ social security numbers and other personal

information that is typically only in possession of an individual consumer. Id. at 34:13-38:14.

                                   MEMORANDUM OF LAW

I.     Summary judgment standard

       Summary judgment is appropriate where there is “no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A party may move for

summary judgment on any “claim or defense,” or “part of [a] claim or defense.” Id.; Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). On issues for which the nonmovant would bear the burden of proof



                                                  8
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 9 of 23 PageID 527




the movant has two options: (1) it may simply point out a lack of evidence to support the nonmoving

party’s case; or (2) it may provide “affirmative evidence demonstrating that the nonmoving party will be

unable to prove its case at trial.” U.S. v. Four Parcels of Real Prop. in Green & Tuscaloosa Ctys, 941

F.2d 1428, 1438 (11th Cir. 1991). “The burden then shifts to the nonmoving party, who must go beyond

the pleadings and present affirmative evidence to show that a genuine issue of material fact exists. Porter

v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006). A court must view the evidence and reasonable inferences

in the light most favorable to the nonmovant, Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006),

but the non-moving party must rely on more than conclusory statements or allegations unsupported by

facts. Evers v. Gen’l Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985).

II.      ARGUMENT

      a. The Vivint Defendants Cannot Be Liable under FRCA because They Did not Pull,
         Use, or Obtain Plaintiffs’ Credit Reports

         It is an undisputed fact that the credit reports of Plaintiffs at issue in this case were obtained

and used by Solar Mosaic – not the Vivint Defendants – to make a decision about whether or not

Solar Mosaic would offer them financing. As such, Plaintiffs’ FRCA claims fails at the elemental

level because they cannot demonstrate any set of facts to prove the Vivint Defendants pulled, used,

or obtained their credit reports.5

         An FCRA claim based on an impermissible use of consumer reports requires a plaintiff to

prove: "(i) that there was a consumer report; (ii) that defendants used or obtained it, (iii) that they

did so without a permissible statutory purpose, and (iv) that they acted with the specified culpable

mental state." Jimenez, 233 F. Supp. 3d at 1365 (emphasis added). “Under that statute civil



5
  While Plaintiffs’ counsel has been pursuing litigation against Vivint Solar in other states where
the company does offer financing to customers directly, and might obtain and use their credit
reports, this was not the case with Vivint Solar’s sales in Florida during the relevant time.

                                                     9
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 10 of 23 PageID 528




 liability for improper use and dissemination of credit information may be imposed only on a

 consumer reporting agency or user of reported information who willfully or negligently violates

 the FRCA.” Rush v. Macy’s New York, Inc., 775 F.2d 1554, 1557 (11th Cir. 1985). A party is not

 a “user” within the meaning of the FCRA and cannot be held liable for obtaining unauthorized

 credit information on a consumer when the party merely forwards credit applications to third-party

 entities and makes no credit determination. Hageman v. Twin City Chrysler-Plymouth, Inc., 369

 S.E.2d 99, 101 (N.C. App. 1988).

        In Hageman, the plaintiff’s spouse signed an automobile lease with defendant and provided

 a credit application to be submitted to a third-party credit corporation, which denied the spouse’s

 application after a credit inquiry. Id. at 100. Plaintiff decided to establish credit in his name to

 finance his spouse’s lease, so the third-party credit corporation conducted a credit investigation on

 plaintiff and also denied his credit application. Id. The plaintiff then sued defendant, alleging it

 obtained credit information on him under false pretenses in violation of § 1681q because “he was

 not an applicant for credit with the [defendant or the third-party credit corporation], did not

 authorize a credit application on his behalf, and that the credit inquiry was unlawfully initiated by

 the [defendant], causing him humiliation, embarrassment, and emotional distress.” Id. However,

 the Court held that the defendant was not liable under the FCRA because, even though it offered

 the financing services to its customers and forwarded credit applications to a third-party credit

 corporation, it was not a “user” under § 1681q – the defendant made no credit determination and

 did not use, or even see, the consumer credit information gathered. Id. at 101. “[A]n automobile

 dealer that merely transmits credit applications to a third party is also not a ‘user’ under the Act.”

 Id. (citing Rush, 755 F.2d 1554).




                                                  10
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 11 of 23 PageID 529




         Likewise, and shown by the undisputed facts of this case, Vivint Solar never used or

 obtained Plaintiffs’ credit reports. Rather, Plaintiffs’ credit reports were obtained and used solely

 by Solar Mosaic to make credit determinations about Plaintiffs with respect to their qualifications

 to purchase solar panels from Vivint Solar. Vivint Solar does not require Florida homeowners to

 qualify with a certain credit score; instead, all credit decisions are made by Solar Mosaic or other

 financing partners. In fact, Vivint Solar never even saw Plaintiffs’ credit reports until they were

 produced in discovery in this action. As such, Vivint Defendants cannot be liable under the FCRA

 because Vivint Solar in Florida “merely transmits credit applications to a third party” – Solar

 Mosaic – and by definition, Vivint Defendants were not “users” of Plaintiffs’ credit reports. On

 this basis alone, the Court must enter summary judgment in favor of Vivint Defendants on all of

 Plaintiffs’ claims in this action.

     b. Solar Mosaic Had a Permissible Purpose to Obtain Plaintiffs’ Credit Reports

         Whether there is a permissible purpose is a matter of law, appropriate for summary

 judgment. See, e.g., Anutani v. Diversified Consultants Inc., No. 16-4221, 2017 U.S. Dist. LEXIS

 2604 at *3-4 (E.D. Pa. Jan. 9, 2017); Saumweber v. Green Tree Servicing, LLC, No. 13-cv-03628,

 2015 U.S. Dist. LEXIS 65175 at *8 (D. Minn. May 19, 2015) (citations omitted). A permissible

 purpose exists where there is a “legitimate business need for the information . . . in connection

 with a business transaction that is initiated by the consumer.” 15 U.S.C. § 1681b(a)(3)(F).

 Significantly, legitimate business need is determined from the perspective of the entity obtaining

 the credit report at the time the report was obtained. See, e.g., James v. Interstate Credit &

 Collection, Inc., No. 03-CV-1037, 2005 U.S. Dist. LEXIS 15495, at *11 (E.D. Pa. July 29, 2005)

 (“[S]o long as a user has reason to believe that a permissible purpose exists, that user may obtain

 a consumer report without violating the FCRA.”); see also Korotki v. Thomas, Ronald & Cooper,



                                                  11
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 12 of 23 PageID 530




    P.A., No. 96-1877, 1997 U.S. App. LEXIS 34157 at *6-7 (4th Cir. Sept. 29, 1997) (“The terms

    ‘legitimate business need’ and ‘in connection with’ refer to the needs and objections [sic] of the

    individual to whom the report is furnished, not the needs of the person about whom the report is

    furnished.”); Daniel v. Bluestem Brands, Inc., No. 13-11714, 2014 U.S. Dist. LEXIS 2383, at *12

    (E.D. Mich. Jan. 9, 2014) (“[A] potential creditor does not violate section 1681b(f) when it

    accesses a plaintiff’s credit report for a permissible purpose, even if the plaintiff’s identity was

    stolen and the plaintiff did not initiate the business contact.”).

            In this case, Solar Mosaic obtained Plaintiffs’ credit reports and had a permissible purpose

    to do so. See 15 U.S.C. § 1681b(a)(3)(F) (one such permissible purpose is that a credit reporting

    agency may furnish a consumer report "[t]o a person which it has reason to believe . . . has a

    legitimate business need for the information . . . in connection with a business transaction that is

    initiated by the consumer . . . ."). Plaintiffs submitted credit applications to Solar Mosaic to

    determine if they qualified for financing. Even if Solar Mosaic did not have consent to obtain

    Plaintiffs’ credit reports, courts apply the “reasonable belief” standard from 15 U.S.C. §

    1681b(a)(3)(F) to users of consumer reports to determine whether their reasons for acquiring the

    reports are permissible." See Glanton v. DirecTV, LLC, 172 F. Supp. 3d 890, 896 (D.S.C. 2016)

    (collecting cases). The reasonable belief standard is measured at the time of the credit inquiry. Id.

    When Solar Mosaic requested the credit inquiries, Solar Mosaic had a reasonable belief that it had

    a permissible purpose in doing so given its receipt of a credit application from each Plaintiff.6

            Thus, the record unequivocally demonstrates Solar Mosaic had a reasonable basis to

    believe it had a permissible purpose for obtaining the credit reports of Plaintiffs at that time of the


6
  Plaintiffs also voluntarily provided the last four digits of their social security numbers for the Solar Mosaic
credit application. Ex. 7 at 34:13-38:14. Receipt of this confidential, nonpublic information reasonably
signified to Solar Mosaic that it has a permissible purpose for obtaining the credit reports.


                                                       12
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 13 of 23 PageID 531




 inquiry. It is undisputed that Cardona met with a representative of Vivint Solar on January 23,

 2017. It is undisputed that a completed credit application was uploaded to Solar Mosaic’s database

 on the same day. Likewise, it is undisputed that Brown met with a representative of Vivint Solar

 on September 24, 2017. It is undisputed that a completed credit application was uploaded to Solar

 Mosaic’s database on the same day. It is further undisputed that the credit application is the form

 that provides consent to pull credit. And it is undisputed that Vivint Solar trained its sales

 representatives on compliance with the FCRA, including the proper method for, and importance

 of, having the consumer complete a credit application.

        Those undisputed facts gave Solar Mosaic a reasonable belief that Plaintiffs provided

 consent to have their credit pulled such that Solar Mosaic had a permissible purpose to obtain their

 consumer reports. Plaintiffs’ interrogatory answers contending that they did not consent does not

 impact that reasonable belief of Solar Mosaic, and summary judgment in favor of Vivint

 Defendants, as well as Solar Mosaic, is warranted.

    c. Plaintiffs Cannot Establish Any Resultant Damages from Solar Mosaic’s Credit Pull

        Assuming arguendo that Solar Mosaic did not have a permissible purpose for making the

 credit inquiries or a reasonable basis to belief that it did at the time, and that Vivint Defendants

 were somehow liable under the FRCA despite not having used or obtained Plaintiffs credit reports

 – all of which Vivint Defendants vehemently deny – Plaintiffs have not suffered any damages.

 Section 1681n of the FCRA creates liability for any person who negligently fails to comply with

 the FCRA and provides that the plaintiff is entitled to actual damages as a result of the violation

 or $1,000, whichever is greater. Cardona alleges that she suffered actual damages in the amount

 of $30.00 (payment of $10.00 to each CRA for credit freeze). Brown does not allege that he

 suffered any quantifiable monetary damages. Instead, he alleges that he suffered from emotional



                                                 13
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 14 of 23 PageID 532




 distress but admits that he did not seek any treatment for same. Brown does not provide any details

 about his alleged emotional distress. Cardona’s emotional distress claim suffers from the same

 flaw.7

          While Plaintiffs likely intend to rely upon self-serving testimony of emotional distress to

 get their claims heard by jury, this is simply wrong. Unlike the Third Circuit, where Plaintiffs’

 counsel practices, the Eleventh Circuit has not ruled on whether an FCRA plaintiff must present

 more than his own testimony as evidence of his emotional distress. The district courts have not

 reached a consensus on this issue either. The U.S. District Court for the Southern District of

 Florida held that an FCRA plaintiff’s self-serving testimony of emotional distress is not enough to

 withstand summary judgment. See Rambarran v. Bank of Am., N.A., 609 F. Supp. 2d 1253, 1269

 (S.D. Fla. 2009) (plaintiff’s emotional damages claims did not survive summary judgment because

 he failed to provide corroborating evidence). Other district courts in Eleventh Circuit agree. See,

 e.g., Sampson v. Equifax Info. Servs., LLC, No. CV204-187, 2005 U.S. Dist. LEXIS 19240, at *5

 (S.D. Ga. Aug. 29, 2005) (collecting cases and concluding that an FCRA plaintiff "must produce

 some form of independent, corroborating evidence of her humiliation and embarrassment at trial

 to recover compensatory damages for emotional distress"); Jordan v. Trans Union LLC, No. 1:05

 CV 305 GET, 2006 U.S. Dist. LEXIS 38785, at *7-8 (N.D. Ga. June 12, 2006) (holding, in a case

 arising under the FCRA, that "[t]he remainder of plaintiff's complaints such as feeling frustrated

 and degraded are insufficient, standing alone, to support damages for mental anguish.").

          The Fifth Circuit has spoken on this issue and is in agreement with the above cited district

 court cases. See Cousin v. Trans Union Corp., 246 F.3d 359, 370-71 (5th Cir. 2001) (holding, in



 7
   Neither Plaintiff has identified an expert regarding emotional distress, and the deadline to identify experts
 expired in July.


                                                       14
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 15 of 23 PageID 533




 the context of the FCRA, that a claim for "emotional distress must be supported by evidence of

 genuine injury . . . requir[ing] 'a degree of specificity which may include corroborating testimony

 or medical or psychological evidence in support of the damage award.'"). It is well-settled that

 "failure to produce evidence of damage resulting from a FCRA violation mandates summary

 judgment." Nagle v. Experian Info. Sols., Inc., 297 F.3d 1305, 1307 (11th Cir. 2002) (citing Cahlin

 v. General Motors Acceptance Corp., 936 F.2d 1151, 1160 (11th Cir. 1991)).

        Here, Plaintiffs lack any genuine evidence of emotional distress damages, and admit that

 they have not suffered any actual damages. In the absence of any concrete harm for the alleged

 statutory violations, Plaintiffs lack Article III standing to pursue their FRCA claims. See Spokeo

 Inc. v. Robins, 136 S.Ct. 1540, 1549 (2016) (Article III of the U.S Constitution requires a concrete

 injury even in the context of a statutory violation); Smith v. The Ohio State University, 2016 WL

 3182675 (S.D. Ohio June 8, 2016) (alleged “invasion of privacy” as a result of a statutory violation

 was not sufficient under Spokeo when plaintiffs admitted they suffered no concrete consequential

 damage). Accordingly, this Court cannot find that Plaintiffs have suffered an injury-in-fact from

 their alleged violations of the FCRA, and summary judgment is appropriate on their claims.

        d. Plaintiffs Cannot Establish a Willful Violation of the FCRA

        Even if Plaintiffs’ emotional distress claims somehow survive summary judgment, their

 undefinable emotional distress, coupled by the facts that the credit inquiries were immediately

 retracted and they suffered no cognizable credit harm or out-of-pocket damages, is simply not

 going to provide a jury award of anything close to the magnitude Plaintiffs seem to believe awaits

 them at the end of this lawsuit. Rather than focusing on the narrow issues in this case, Plaintiffs’

 counsel has been consumed with pursuing “pattern and practice” evidence in the hopes of

 fabricating a willfulness claim under the FCRA that would permit recovery of punitive damages.



                                                 15
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 16 of 23 PageID 534




        “To establish a willful violation of the FCRA, plaintiff must show that a defendant

 ‘knowingly and intentionally committed an act in conscious disregard for the rights of others, but

 need not show malice or evil motive.’” Jenkins v. AmeriCredit Fin. Servs., No. 14-cv-5687, 2017

 U.S. Dist. LEXIS 57560 at *23 (E.D.N.Y. Feb. 14, 2017) (quoting Baker v. McKinnon, 152 F.3d

 1007, 1013 (8th Cir. 1998)). Willfulness can also be established by evidence of actions that

 involve “an unjustifiably high rise of harm that is either known or so obvious that it should be

 known.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 68 (2007). There is no willful violation of

 the FCRA if, at the time of the defendant’s actions, his conduct could reasonably have been thought

 lawful, and his subjective intent is irrelevant. Id. at 70, n.20. Nothing in this record supports a

 finding of willfulness.

        For this reason, Plaintiffs’ counsel has engaged in excessive discovery beyond that

 contemplated by the Court’s Discovery Order (DE 34) limiting “other complaint” evidence to

 Florida customer complaints from 2016 and 2017. Indeed, Plaintiffs have issued subpoenas to

 each of the three CRAs (Comp. Ex. 18) seeking the very same documents that this Court found to

 be outside the scope of permissible discovery, resulting in Defendants’ filing motions to quash in

 each action. Two of the three districts courts have already ruled, quashing the subpoenas in part

 and agreeing with Defendants that Plaintiffs should not be permitted to circumvent this Court’s

 Order: “Allowing them to obtain information directly from Trans Union, LLC, that they were

 prohibited from obtaining from Defendants would essentially render the discovery order

 meaningless.” See Opinion (DE 6), in Cardona et al. v. Vivint Solar Inc., et al., Case No. 2:19-

 mc-00161 (E.D Penn. Sept. 26, 2019) (Ex. 19). A U.S. District Court for the North District of

 Georgia, citing the Pennsylvania case, ruled similarly and quashed in part a subpoena issued to

 Equifax Information Services, LLC. See Order (DE 8) in Cardona et al. v. Vivint Solar Inc., et



                                                 16
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 17 of 23 PageID 535




 al., Case No. 1:19-cv-04405-WMR-JFK (N.D. Ga. Oct. 31, 2019) (Ex. 20). A motion to quash

 Plaintiffs’ subpoena to the third CRA remains pending. See Notice of Supplemental Authority

 (DE 10) (Ex. 21), in Cardona et al. v. Vivint Solar Inc., et al., Case No. 3:19-mc-00079 (N.D Tex.,

 Nov. 5, 2019). Thus, no matter what “evidence” Plaintiffs believes their counsel gleaned from

 other cases, the Court has already ruled that such evidence is not proportional to the needs of this

 case. Thus, it cannot be considered at the dispositive motion stage and is not admissible at trial.

         Plaintiffs must face the reality of this case: the credit inquiries Plaintiffs’ complain of were

 not made by Vivint Solar. As such, Vivint Solar’s processes and “other complaints” simply have

 no place in this action. In any event, if the Court were to consider “pattern and practice” evidence

 of Vivint Solar, Plaintiffs have not and cannot show, within the parameters already established by

 the Court, that Vivint Solar was engaged in a systematic practice of obtaining credit reports without

 permission in 2016 and 2017 in Florida. Within this region during this timeframe, Vivint Solar

 received only three other BBB complaints and Plaintiffs’ counsel is representing one of them,

 Rasmussen.8 Yet, Plaintiffs’ counsel has failed to prosecute this other pending case in Pinellas

 County.9 One of the other BBB complaints is just two sentences long and provides zero context:




         Nor can Plaintiffs use each other’s claims to bolster their own willfulness claims, as Vivint

 Defendants intend to file a motion to bifurcate Plaintiffs’ factually unrelated claims via a motion



 8
   See Ex. 22.
 9
   Plaintiffs’ counsel’s lack of prosecution of his only other Florida case, Rasmussen v. Vivint Solar, et al.
 (“Rasmussen”), seriously undermines his position that he can demonstrate a “pattern and practice” in
 Florida. Plaintiffs’ counsel has not done anything in the Rasmussen case since February 2019, when he
 filed a Second Amended Complaint, dropping a claim for punitive damages and claims for declaratory
 relief under Chapter 86, Florida Statutes – the same claims asserted in this case. See Ex. 23 (S.A.C.).

                                                      17
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 18 of 23 PageID 536




 in limine. In the unlikely event that Plaintiffs prevail on their willfulness claim, the rule of

 proportionality will not permit a court to award a six- or seven-figure award of punitive damages

 when their actual damages are statutory, paltry or non-existent.         In sum, Plaintiffs cannot

 demonstrate a pattern or practice by pointing to just two other BBB complaints of un-adjudicated

 and sparse allegations. Plaintiffs cannot establish that Defendants’ willfully violated the FCRA

 by obtaining Plaintiffs’ credit reports (and due process prohibits punitive damages to someone

 with no actual damages) and they have not articulated or itemized any actual harm. Thus, even if

 successful on their claims, each Plaintiff should be limited to the statutory damages cap of $1,000.

        For the same reasons that Plaintiffs failed to demonstrate that Solar Mosaic lacked a

 permissible purpose under the FCRA to obtain his credit report, Plaintiffs also failed to establish

 that any of the Defendants acted willfully. As discussed above, the record demonstrates that both

 Vivint Solar and Solar Mosaic had policies and procedures in place to ensure it had a permissible

 purpose to access a consumer’s credit. Solar Mosaic had no reason to believe the credit reports it

 obtained for Plaintiffs were not in accordance with its policies and procedures. Accordingly, Solar

 Mosaic had a reasonable basis to believe it had a permissible purpose to obtain Plaintiffs’ credit

 reports. This reasonable belief also precludes Plaintiffs from pursuing their claims of willful

 violation of the FCRA. See Shannon v. Equifax Info. Servs., LLC, 764 F. Supp. 2d 714, 7254 (E.D.

 Pa. 2011) (granting summary judgment to defendant where “Plaintiff has furnished no evidence

 that Defendant knowingly or intentionally disregarded his rights or violated the FCRA.

 Furthermore, Defendant's procedures and actions were not in reckless disregard of the FCRA.”).

        Similarly, the record here cannot support a finding of willfulness: Plaintiff have furnished

 no evidence that Vivint Defendants knowingly or intentionally disregarded their rights or violated

 the FCRA, or that Vivint Defendants’ procedures and actions were in reckless disregard of the



                                                 18
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 19 of 23 PageID 537




 FCRA. As such, Vivint Defendants are entitled to summary judgment as to Plaintiffs’ allegations

 of willful (or any) violations of the FCRA.

    e. Plaintiffs Seek Duplicative Declaratory Relief and Cannot State a Claim for
       Declaratory Relief under Florida Statutes, Chapter 86

        Counts IV through VI and X through XII of the Complaint seek entry of a declaratory

 judgment against each of the Defendants under Chapter 86, Florida Statutes, that their alleged

 conduct described in Counts I through III and Counts VII through IX violates the FRCA –

 essentially, a judicial pronouncement that the statute says what is says. These Counts are wholly

 redundant, as Plaintiffs’ claims under the FCRA seek the very same declaratory judgment that

 Defendants violated the FCRA—specifically, 15 U.S.C. § 1681b. They also fail to state a valid

 cause of action for declaratory relief under chapter 86, Florida Statutes, which requires a plaintiff

 to allege the following:

        (1) there is a bona fide dispute between the parties; (2) the plaintiff has a justiciable
        question as to the existence or nonexistence of some right, status, immunity, power
        or privilege, or as to some fact upon which existence of such a claim may depend;
        (3) the plaintiff is in doubt as to the claim; and (4) there is a bona fide, actual,
        present need for the declaration.

 Ribaya v. Board of Trustees of City Pension Fund for Firefighters and Police Officers in City of

 Tampa, 162 So. 3d 348, 352 (Fla. 2d DCA 2015). “The purpose of a declaratory judgment is to

 afford parties relief from insecurity and uncertainty with respect to rights, status, and other

 equitable or legal relations.” Santa Rosa Cty. v. Adm. Comm., Div. of Adm. Hrgs., 661 So. 2d

 1190, 1992 (Fla. 1995).

        Here, Plaintiffs fail to allege elements (2), (3), and (4). Plaintiffs each allege that he or she

 “is in doubt concerning her [his] rights, and a bona fide present controversy exists between

 [Plaintiffs] and the Defendants concerning the proper interpretation of the [FCRA] and the parties’

 respective rights and obligations thereunder.” DE 1, at ¶¶56, 99. Each alleges these issues

                                                   19
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 20 of 23 PageID 538




 “include but are not limited to” whether the Defendants were lawfully able to run Plaintiffs’ credit

 reports and, generally, what the parties’ rights and obligations are concerning the FCRA in relation

 to Defendants’ alleged conduct. Id. at ¶56(a)-(b), ¶99(a)-(b). Plaintiffs’ conclusory allegations

 that they are “in doubt” are directly contradicted by other allegations in the Complaint. For

 example, Plaintiffs each allege exactly the opposite two paragraphs prior, affirmatively stating that

 they have a right to relief under the FCRA:

         [Each Plaintiff] maintains that each of Defendants conduct violates the Fair Credit
         Reporting Act, 15 U.S.C. § 1681b, as the Defendants knew or should have known
         they did not have a permissible purpose to pull her credit, were on notice of the
         complained-of conduct through numerous complaints from other customers, but
         nonetheless continued and continue to allow their employees to violate the Act.

 Id., at ¶¶54, 97. Plaintiffs therefore contradict their allegations that they are in doubt as to any

 legal right. As such, there is no bona fide present controversy as to whether or not running

 someone credit without a “permissible purpose” violates the FCRA, and Plaintiffs have no basis

 to seek a judicial pronouncement under Florida law interpreting this federal statute. Summary

 judgment on Counts IV-VI and X-XII is therefore appropriate on this basis alone.10

      f. Plaintiffs Fail to Allege Any Facts to Support Liability against Vivint Solar, Inc.

         In their Complaint, Plaintiffs describe the Vivint Defendants as distinct entities: “Vivint

 Solar, Inc. is a Delaware corporation with a principal office at 1800 W. Ashton Blvd., Lehi, Utah

 84043” (DE 1 at ¶4) and “Vivint Solar Developer LLC is registered in Florida as a foreign limited

 liability company with a principal office at 1800 Ashton Blvd. Lehi, Utah 84043” (DE 1 at ¶5).

 But they fail to otherwise distinguish between Vivint Solar, Inc. and Vivint Solar Developer LLC,

 referring to the two companies as “solar energy providers” and defining them collectively as


 10
    In Rasmussen, Defendants raised an identical argument in a motion for dismissal of that
 Plaintiffs’ claims for declaratory relief under Chapter 86, Florida Statutes, and Plaintiffs filed a
 Second Amended Complaint dropping the spate claims for declaratory relief. See Ex. 23.

                                                  20
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 21 of 23 PageID 539




 “Vivint Solar.” Plaintiffs failed to allege any basis for treating these separate and distinct

 companies as a single entity or for pleading claims against them collectively without differentiating

 among them or their alleged actions. And they have made no effort to so in discovery, which has

 revealed that Vivint Solar, Inc. is merely the parent company of Vivint Solar Developer, LLC –

 the company that actually sold solar panels in Florida and employed the salespersons who

 interacted with Plaintiffs – through an intermediary company, Vivint Solar Holdings, Inc. Ex. 15

 at 16:7-19:10; DE 7. Plaintiff lack any legal or factual basis to assert claims against Vivint Solar,

 Inc.

         In Florida, “[a] parent corporation will not be held liable for the actions of its subsidiary

 unless the subsidiary is deemed to be a mere instrumentality of the parent.” Federated Title

 Insurers, Inc. v. Ward, 538 So.2d 890, 891 (Fla. DCA 1989). As the Ward court explained:

             For a subsidiary to be considered a mere instrumentality of a parent
             corporation, there must be: (1) control of the parent over the subsidiary
             “to the degree that it is a mere instrumentality.” (2) parent committed
             fraud or wrongdoing through its subsidiary. (3) unjust loss or injury to
             a claimant, such as when the subsidiary is insolvent.... A mere
             instrumentality finding is rare. Id. (citations omitted)

 Id. (citations omitted). Moreover, as the Eleventh Circuit has stated: “Florida law allows a party

 to pierce the corporate veil and hold a parent corporation liable for its subsidiary's actions if it can

 demonstrate first, ‘that the subsidiary was a ‘mere instrumentality’ of the parent,' and second, ‘that

 the parent engaged in ‘improper conduct’ through its organization or use of the subsidiary.’” SEB

 S.A. v. Sunbeam Corp., 148 Fed.Appx. 774, 800 (11th Cir.2005) (quoting Johnson Enters. of

 Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1320 (11th Cir.1998)).

         Plaintiffs have failed to plead or prove any factual basis for this Court to pierce the

 corporate veils of two entities to impose liability on Vivint Solar, Inc. for the alleged acts of Vivint

 Solar Developer, LLC. Nowhere have Plaintiffs even alleged, let alone shown with actual

                                                   21
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 22 of 23 PageID 540




 evidence, that Vivint Solar Developer, LLC was a “mere instrumentality” of Vivint Solar, Inc. – a

 showing that courts find to be “rare.” There are no allegations that Vivint Solar Developer, LLC

 was formed or used by Vivint Solar, Inc. to engage in improper conduct, or that Vivint Solar, Inc.

 exercised control over Vivint Solar Developer, LLC to such a degree that Vivint Solar Developer,

 LLC could be deemed not to have a separate corporate existence. Plaintiffs have joined Vivint

 Solar, Inc. as a defendant simply because it is the parent company of Vivint Solar Developer, LLC,

 which is not a valid basis of liability under Florida or federal law. As such, Vivint Solar, Inc. is

 entitled to summary judgment on all of Plaintiffs’ claims on this basis alone.

                                          CONCLUSION

        For the foregoing reasons, Vivint Defendants respectfully requests that this Court enter

 an Order granting summary judgment in their favor on all of Plaintiffs’ claims in the Complaint.



 Date: Nov. 15, 2019                                  /s/ Brian R. Cummings, Esq.
                                                      Brian R. Cummings, Esq.
                                                      Greenspoon Marder LLP
                                                      Florida Bar No. 25854
                                                      SunTrust Financial Centre
                                                      401 E. Jackson St., Suite 1825
                                                      Tampa, FL 33602
                                                      Phone: (813) 769-7020
                                                      Fax: (813) 426-8580
                                                      Brian.Cummings@gmlaw.com
                                                      Attorneys for Defendants
                                                      Vivint Solar, Inc. and
                                                      Vivint Solar Developer, LLC




                                                 22
Case 8:18-cv-02838-SCB-JSS Document 67 Filed 11/15/19 Page 23 of 23 PageID 541




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above and foregoing Motion has

 been furnished via the CM/ECF system upon the following counsel of record:



  Andrew M. Milz                                Kalama M. Lui-Kwan
  Flitter Milz, P.C.                            Troutman Sanders LLP
  450 N. Narberth Ave. Suite 101                580 California St., Suite 1100
  Narberth, PA 19072                            San Francisco, CA 94104
  amilz@consumerslaw.com                        kalama.lui-kwan@troutman.com

  Craig E. Rothburd                             Gillian DiFilippo Williston
  Craig E. Rothburd, P.A.                       Troutman Sanders, LLP
  320 W. Kennedy Blvd., # 700                   222 Central Park Ave Ste 2000
  Tampa, FL 33606                               Virginia Beach, VA 23462
  craig@rothburdpa.com                          gillian.williston@troutman.com

  Attorneys for Plaintiffs                      Alice M. Grabe
                                                Troutman Sanders LLP
                                                222 Central Park Ave., Suite. 2000
                                                Virginia Beach, VA 23462
                                                alice.grabe@troutman.com

                                                Attorneys for Defendant Solar Mosaic, Inc.



 Date: Nov. 15, 2019                               /s/ Brian Cummings
                                                   Brian Cummings




                                              23
 41795357
